Citation Nr: 1716903	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  12-08 754	)	DATE
	)
	)
	
On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina

				
THE ISSUES

1. Entitlement to service connection for a back condition.

2. Entitlement to service connection for a neck condition.

3. Entitlement to service connection for a right shoulder condition.

4. Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Janofsky, Associate Counsel
INTRODUCTION

The Veteran had active duty service from April 1974 to April 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2011 and March 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

In May 2009, the Veteran testified at a personal hearing before a Decision Review Officer (DRO) at the Atlanta, Georgia Regional Office.  In November 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  Transcripts of those hearings have been associated with the Veteran's claims file.

In June 2016, the Board reopened the issues of entitlement to service connection for a back condition, a neck condition, and a right shoulder condition.  As discussed in the Board's June 2016 decision and remand, the Veteran had also appealed the issue of entitlement to service connection for hearing loss; however, at his Board hearing, he specifically stated that he did not want to pursue that claim.  

Furthermore, as discussed in the Board's June 2016 decision and remand, the Veteran appeared unrepresented at his November 2015 hearing.  He had previously appointed a private attorney to represent him.  In September 2015, that attorney filed a motion to withdraw as the representative, and the Board previously explained why good cause was not needed in the circumstances here.  The Veteran has not appointed a new representative.

In June 2016, the Board remanded this case to the RO for additional development.  It has now returned to the Board for appellate review.  Pursuant to the remand, the RO requested the Veteran's Social Security Administration (SSA) records, which were obtained in June 2016.  Thus, the RO substantially complied with the Board's remand instructions and an additional remand to comply with the Board's directives is not required.  See D'Aries v. Peake, 22 Vet. App. 97, 104-106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  
FINDINGS OF FACT

1. The Veteran's back disability is not the result of an injury or disease incurred in or aggravated by active military service; and back arthritis was not shown within one year of service.

2. The Veteran's neck disability is not the result of an injury or disease incurred in or aggravated by active military service; and no neck condition was shown within one year of service.

3. The Veteran's right shoulder disability is not the result of an injury or disease incurred in or aggravated by active military service; and right shoulder arthritis was not shown within one year of service.

4. The Veteran has no service-connected disabilities.


CONCLUSIONS OF LAW

1. The criteria for service connection for a back disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2. The criteria for service connection for a neck disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

3. The criteria for service connection for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

4. The criteria for the assignment of TDIU due to service-connected disabilities have not been met.  38 U.S.C.A. § 1155 (2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection for Back, Neck, and Right Shoulder Disabilities

The Veteran claims service connection for back, neck, and right shoulder disabilities.  Specifically, he contends that these disabilities resulted from an incident in service when he lost his footing and fell on a ship, and that he got treatment for those injuries while on the ship.  

The statutes and regulations relevant to this appeal were provided to the Veteran in the March 2012 and August 2014 statements of the case, as well as the January 2017 supplemental statement of the case, and will not be repeated in full here. 

In this case, the Veteran's service treatment records included a May 1975 note showing that he lost his footing while on a ship and landed on his back when a metal buckle pressed into his right flank.  He reported that he was unable to sit down, as well as discomfort and tenderness when attempting to bend.  He was diagnosed with contusion right flank and his prescribed treatment included pain medication and bed rest.  A note from the following day incorporated by reference the Veteran's history from the previous entry and noted that he reported feelings of stiffness.  That note stated that he had been taking pain medication and was to continue heat treatment.  That note also ordered light duty for forty-eight hours and that he not bend or lift.  The Veteran's March 1977 discharge report of medical examination noted that his spine and other musculoskeletal systems were normal.  

The Veteran was afforded a VA examination in July 2009.  He reported that his neck, back, and right shoulder conditions had existed since a 1975 fall while he was on a ship during service.  As to all three conditions, he reported that he had constant pain and that he was not currently receiving any treatment.  The examiner's review of private treatment records revealed reports of back, neck, and shoulder pain for years.  The examiner also noted a May 1975 service treatment record in which the Veteran reported feelings of stiffness.  Right shoulder x-ray findings were within normal limits.  A cervical spine x-ray report showed joint narrowing and loss of cervical lordotic curvature and mild disc space narrowing at C5-6, C6-7, and C7-T1.  Thoracic spine and lumbar spine x-ray findings were within normal limits.

The 2009 examiner diagnosed the Veteran with cervical strain, loss of cervical lordotic curvature and mild disc space narrowing at C5-6, C6-7, and C7-T1 based on the subjective factors of pain and limitation of motion, as well as the objective factor of the examination.  Moreover, the examiner diagnosed the Veteran with lumbar intervertebral disc syndrome based on the subjective factors of pain, limitation of motion, and abnormal sensation, as well as the objective factor of the examination.  The examiner also diagnosed the Veteran with right shoulder strain status post-right shoulder surgery with scarring based on the subjective factors of pain, limitation of motion, and scarring, as well as the objective factor of the examination.  

The examiner stated that it was as least as likely as not (50/50) that the Veteran's current neck and back conditions were due to fall sustained in service because spinal injuries can be persistent long after the initial trauma.  However, the examiner then explained that in this case, the reviewed medical records did not contain any documentation of neck or back treatment in service.  
 
The Veteran was afforded another VA examination in July 2012.  He reported that he injured his neck, low back, and right shoulder while on active duty.  He stated that the injuries occurred in May 1975 when a ship he was on took a "heavy roll" and he lost his footing.  The examiner noted that the Veteran had been diagnosed with degenerative disc disease of the cervical spine in 2009.  Imaging of the thoracolumbar spine revealed arthritis.  Imaging of the cervical spine did not reveal arthritis, but did reveal degenerative discs at C5-C6.  The examiner diagnosed the Veteran with degenerative arthritis of the lumbar spine.  The examiner also diagnosed the Veteran with degenerative arthritis of the right acromioclavicular joint based on imaging studies.

The 2012 examiner observed that in May 1975, the Veteran was treated for an injury after he lost his footing on a ship.  He landed on his back and a metal buckle pressed into his right flank.  He was diagnosed with "contusion right flank."  The examiner also noted that the Veteran's March 1977 report of medical examination prior to separation indicated that the examination of "spine other musculoskeletal" was normal.  The examiner opined that the Veteran's current degenerative arthritis of the lumbar spine, arthritis of the right acromioclavicular joint, and degenerative disc disease of the cervical spine were not incurred in service and were not caused by the May 1975 accident.  The examiner explained that there were no injuries to his neck, right shoulder, or low back at that time; rather, the diagnosis was contusion right flank.  Moreover, the examiner observed that in the March 1977 report of medical examination prior to separation, the examination of "spine other musculoskeletal" was normal.

The Veteran's private treatment records revealed complaints of and treatment for back, neck, and right shoulder pain.  In December 2007, the Veteran reported back, neck, and shoulder pain for "years."  He underwent right shoulder surgery in December 2007 and his pre- and post-operative diagnoses were shoulder acromioclavicular joint sprain/injury, shoulder anterior capsular tear; and shoulder rotator cuff tear complete.  An August 2008 private treatment record noted that the Veteran was following up after a July 2008 low back injury and that the reason for his visit was a workers' compensation claim.  Moreover, a May 2011 private treatment record noted complaints of neck, back, and shoulder pain, and the Veteran's report that he had been in a motor vehicle accident.  He stated that he noticed neck, back, and shoulder pain less than twenty-four hours after the injury.  A November 2011 private treatment record of a right shoulder procedure also noted that the Veteran had been in a motor vehicle accident in October 2007.  The Veteran's private treatment records were negative for any lay or medical evidence linking the Veteran's current neck, back, or right shoulder conditions to service.

The Veteran's VA treatment records also revealed complaints of and treatment for back, neck, and right shoulder pain.  A January 2010 VA emergency room nursing note included his reports that he had pain in these areas "for years," that he had right shoulder surgery in 2008 at another hospital, and that he had fallen two days prior on his right shoulder.  His discharge diagnoses were shoulder strain and sciatica.  February 2010 VA emergency discharge instructions included the diagnosis of chronic low back pain.  The Veteran's VA treatment records were negative for any medical or lay evidence linking the Veteran's current neck, back, or right shoulder conditions to service.

The Veteran's Social Security Administration (SSA) records show that in September 2010, SSA deemed the Veteran disabled beginning in October 2007 due to the primary diagnosis of disorders of the back (discogenic and degenerative).  In an undated SSA record, the Veteran reported that he became unable to work because of his neck, back, and shoulder injuries in October 2007, when he stopped working due to a car accident, which he claimed increased the severity of his back, neck, and shoulder injuries.  The Veteran's SSA records were negative for any medical or lay evidence linking the Veteran's current neck, back, or right shoulder conditions to service.

At a May 2009 personal hearing before a DRO, the Veteran testified regarding his post-service right shoulder, back, and neck treatment and symptoms.  Likewise, at a November 2015 Travel Board hearing, the Veteran testified regarding his post-service right shoulder, back, and neck treatment and pain symptoms.  He also asserted that he incurred his current back, neck, and shoulder injuries during service when he lost his footing while on a ship and his shoulder hit a hatch, and that those injuries were documented.  He stated that he was treated while on the ship and was put on light duty for two or three days.  He further testified that he continued to have intense back pain after that incident during his remaining years in service.  He also testified that he had to wear back braces and corsets since he left service in the 1970s, and suggested that he had back pain since service.  He also suggested that soon after service, he saw doctors for his neck, back, and right shoulder conditions.  Additionally, he testified that he was in a car accident in 2007, but that he was already hurt at that time.  Moreover, he testified that he had post-service injuries on construction sites, and stated that those injuries were the reason he received disability benefits.  He provided a negative response to a question about whether doctors had ever told him his injuries were because of his claimed in-service injury.  

The Veteran also submitted lay statements in support of his claims.  For example, in a letter dated April 2009, he stated that in 1977, he was hit by a car while riding his bike.  He asserted that this accident "caused additional pain to [his] previous injuries."  He also stated that he had seen doctors and chiropractors for his neck, back, and shoulder pain from 1974 to date, and that he was prescribed medication for these conditions.  Moreover, he wrote that in October 2007 and June 2008, he reinjured his shoulder while working as a carpenter.  He also described an incident when he injured his back, neck, and shoulder while doing construction work.  He stated that he then underwent right shoulder surgery and described other post-service right shoulder and back treatment.

After a full review of the record, the Board finds that these claims must be denied.  There is no competent, persuasive evidence that the Veteran's current back, neck, or right shoulder conditions were incurred in or aggravated by service, and the necessary legal element of a nexus linking these conditions to service is absent in this case.

First, the Board finds that the Veteran is not entitled to service connection on a presumptive basis.  Initially, there were no manifestations of back, neck, or right shoulder arthritis during service.  There is no medical evidence of record that any of these conditions manifested to a compensable degree within one year of service.   

Furthermore, the Veteran's contentions that he sustained right shoulder, back, and neck injuries in service, and that he has continued to have constant pain in those areas since those claimed in-service injuries, conflict with his service treatment records, which appear to be complete.  Although a May 1975 service treatment record noted an incident when he lost his footing on a ship and injured his right flank, the Veteran expressly denied having any spinal and musculoskeletal conditions at his March 1977 separation examination.  If he indeed had chronic pain ever since the injury, as he now claims, such symptoms ordinarily would have been recorded.  However, the service treatment records were negative for chronic back, neck, or right shoulder symptoms.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).  

Moreover, the Veteran's statements from his earliest documented medical treatment after service in 2007 and 2008 refute that he had any continuity of back or shoulder symptoms.  The earliest post-service references to the Veteran's right shoulder symptoms were 2007 private treatment records in which his medical history indicated that he had attributed that condition to an October 2007 motor vehicle accident.  Moreover, an August 2008 private treatment record showed that the Veteran was following up for treatment of lower back pain after a July 2008 work-related lifting injury.  If he had been experiencing back and right shoulder pain for about thirty years since his claimed in-service injury at those times, it is perfectly reasonable to expect that he would have stated such when seeking treatment.  On the contrary, there is no indication he reported a history of decades of back, neck, or right shoulder pain.  

In sum, the totality of the evidence does not show that the Veteran's back, neck, or right shoulder conditions started in service or within one year after service, nor does the evidence show a continuity of symptomatology following service.  Service connection is therefore not warranted on a presumptive basis.  38 C.F.R. §§ 3.303(b), 3.307, 3.309.

Nor is the Veteran entitled to service connection for his back, neck, or right shoulder conditions on a direct basis, as there is no competent, persuasive evidence of record linking those conditions to service.  Initially, contrary to the Veteran's contention otherwise, his service treatment records were negative for any complaints, treatment, or diagnoses of back, neck, or right shoulder problems.  As discussed above, a May 1975 service treatment record noted an in-service injury to the right flank, not the back, neck or right shoulder.  Additionally, the March 1977 separation examination found that the Veteran's spinal and musculoskeletal systems were normal.

Moreover, the Board finds the 2009 and 2012 VA examiners' negative nexus opinions to be of great probative value.  The examiners' conclusions were supported by medical rationales and were consistent with the verifiable facts regarding the Veteran's condition.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).  Indeed, the examiners considered the Veteran's lay statements, thoroughly reviewed his medical records, and examined the Veteran.  The Board recognizes that the 2009 examiner stated that it was as least as likely as not that the Veteran's current neck and back conditions were due to a fall sustained in service because spinal injuries can be persistent long after the initial trauma.  However, it is clear that when that sentence is read in the context of the following sentence, the examiner was referring to such in-service spinal injuries generally, when they in fact occurred.  The next sentence clearly explained that in this case, medical records did not contain any documentation of the claimed neck or back treatment in service.  Accordingly, the Board considers the 2009 VA examiner's opinion to be a negative nexus opinion. 

The Board recognizes the Veteran's contentions that he currently has back, neck, and right shoulder disabilities related to service, and that that post-service accidents - such as a 1977 biking accident and a 2007 motor vehicle accident - worsened his preexisting injuries incurred in service.  Although he is competent to testify as to events that occurred in military service and his orthopedic symptoms such as pain, he is not competent to conclude that his claimed in-service injuries are related to his current back, neck, and right shoulder conditions.  Although lay persons are competent to provide opinions on some medical issues, the specific disabilities in this case, spinal and musculoskeletal issues, fall outside the realm of common knowledge of a lay person.  Kahana, 24 Vet. App. at 434; Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Spinal and musculoskeletal issues require specialized training and medical diagnostic testing for a determination as to diagnosis, and they are not susceptible to lay opinions on etiology.  There are many different possible spinal and musculoskeletal issues, and a layperson is not competent to diagnose among them or to provide an etiology.  Therefore, the Board finds that the Veteran's statements of record cannot be accepted as competent evidence sufficient to establish service connection for his back, neck, and right shoulder disabilities.  
In summary, service connection for back, neck, or right shoulder disabilities is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against these claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.

II. TDIU

The Veteran also seeks entitlement to TDIU.  Specifically, he contends that his current back, neck, and right shoulder disabilities preclude all forms of substantially gainful employment.  However, the Board finds that the TDIU claim must be denied as a matter of law because he has no service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Accordingly, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.

III. Duties to Notify and Assist

As to VA's duty to notify, the Veteran does not assert any deficiency in the notice provided to him under the Veteran's Claims Assistance Act of 2000 (VCAA), and December 2010 and February 2012 VCAA notice letters are of record.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA treatment records, SSA records, and various identified private treatment records have been obtained.  The Board notes that the Veteran identified other private treatment providers during his May 2009 RO hearing, including Dr. G. and Dr. L.  At that time, the Veteran submitted a completed release form so the RO could attempt to obtain private treatment records from Dr. H.  However, June 2009 memoranda show that when the RO called Dr. H.'s office, a voicemail message stated that he had retired and medical records requests could be submitted to a private company.  The RO unsuccessfully attempted to contact the private company.  Moreover, the Veteran informed the RO that he also had attempted to obtain his private treatment records from Dr. H, when he learned about the doctor's retirement and the need to pay a fee to obtain the records.  The Veteran also informed the RO that he did not want the RO to request his records from Dr. H. in order to expedite his claim.  In contrast, the Veteran did not provide a signed release for the RO to attempt to obtain his private treatment records from either Dr. G. or Dr. L.  The RO sent the Veteran a letter in May 2012 with enclosed release forms asking him to identify outstanding private treatment records; although he submitted a signed release for a private chiropractor in response to that letter, he did not provide a signed release for either Dr. L. or Dr. G. at that time.  In a February 2017 letter and SSOC notice response, the Veteran stated that he had no other information or evidence to submit in support of his claims.  He was also informed at the Board hearing of the importance of obtaining any outstanding private records to support his claims.  Therefore, the duty to assist him in obtaining pertinent records has been satisfied.  38 C.F.R. § 3.159(c) (2016).

The Veteran was afforded VA examinations for his claimed disabilities in July 2009 and July 2012.  Those VA examinations and their associated reports were adequate because they were prepared by appropriate medical professionals, based on accurate reviews of the Veteran's record, history, and symptomatology, and included the necessary objective findings.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Finally, during the November 2015 Travel Board hearing, the VLJ elicited relevant testimony and helped the Veteran identify outstanding SSA records, which the RO obtained pursuant to the Board's June 2016 remand.  Additionally, the Veteran has not asserted any prejudice in the conduct of the Board hearing.  As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Service connection for a back disability is denied. 

Service connection for a neck disability is denied. 

Service connection for a right shoulder disability is denied. 

Entitlement to a total disability evaluation based upon individual unemployability is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


